Citation Nr: 1218598	
Decision Date: 05/24/12    Archive Date: 06/07/12	

DOCKET NO.  07-20 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel

INTRODUCTION

The Veteran had active service from August 1975 to August 1979.

This case was previously before the Board of Veterans' Appeals (Board) in December 2011 at which time it was remanded for further development.  The case has been returned to the Board for appellate review.  

For reasons set forth below, the case is REMANDED once again to the RO by way of the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran should further action be required.


REMAND

In a March 2012 communication, the Veteran indicated that records from a private health-care provider were not available because he was informed that records at that facility for more than 10 years were destroyed.  He added that it was "suggested to contact Blue Cross, but I haven't had time to try that approach."  In this regard, the Board points out to the Veteran that VA's duty to assist an individual in developing a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of the Veteran to cooperate with VA in the development of a claim.  Should he want to attempt to obtain those records he is free to do so while the case is undergoing additional development.

A review of the claims folder reveals that service connection is in effect for the following disabilities:  Low back disability, rated as 10 percent disabling; left shoulder disability, rated as 10 percent disabling; right ankle strain, rated as 10 percent disabling; and left ankle disability, also rated as 10 percent disabling.  With consideration of the bilateral factor, a combined disability rating of 40 percent has been in effect since February 2008.  

When the Veteran was accorded a rating examination by VA in December 2010, the claims folder was not available for the examiner's review.  Following the examination, the Veteran was given a diagnosis of Grade 1 flatfoot with chronic plantar fasciitis.  The examiner stated that based on the information available to him, the bilateral plantar fasciitis was "at least as likely as not (50/50 probability) caused by or a result of his service-connected activities while using combat boots as well as an association with his current finding of obesity."  He added that the symptoms were less likely than not caused by or a result of the service-connected ankle sprains.  In January 2011 the examiner indicated that he had now reviewed the claims file.  He referred to various pieces of pertinent evidence and noted that it was at least 20 years following the Veteran's discharge from service that he was first seen for a complaint of foot pain.  The examiner stated that absent reference to the mild pes planus with chronic plantar fasciitis in the service treatment records, he would alter the opinion he expressed previously in December 2010 to now state "it is less likely as not (50/50 probability) that the current condition of the Veteran's feet with mild pes planus and plantar fasciitis has been caused by or a result of his service-connected activities while using combat boots, as well as an association with his current finding of obesity."  

The examiner did not address the question as to whether the current foot problems were aggravated (that is permanently worsened beyond normal progression), by the Veteran's service-connected disabilities.  The Board observes that service connection may be established on a secondary basis for disability which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 8 Vet. App. 374 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

Additionally, remand is required as the Veteran has not been given proper notice of the evidence or information necessary to establish service connection on a secondary basis.  Also, the question as to whether the current bilateral foot difficulties were aggravated by the Veteran's service-connected disorders is a question that must be addressed by an appropriately qualified medical professional.

In view of the foregoing, the Board finds that further development is once again in order and the case is REMANDED for the following actions:

1.  The RO/AMC should provide the Veteran with VCAA notice of the evidence or information necessary to establish service connection, to include on a secondary basis.  

2.  The physician who conducted the December 2010 examination of the Veteran at the Mission Valley VA Outpatient Clinic in California (or if unavailable as similarly situated examiner) should be contacted and asked to once again review the entire claims file and opine as to whether the Veteran's current bilateral foot disorder is proximately due to or aggravated by his service-connected disabilities, primarily his disabilities of the ankles.  It is noted that aggravation means a permanent increase in the severity of the underlying disability beyond its natural progression.  The examiner should state his opinion in terms of likelihood (that is likely, unlikely, or at least as likely as not).  The term at least as likely as not does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as to find against it.  The complete rationale for any opinion expressed should be provided.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the physician is not available, the Veteran should be accorded an examination by an examiner with sufficient expertise to determine the etiology of the current bilateral foot disorder, particularly whether it has been aggravated by the Veteran's service-connected disabilities.  That examiner should conduct all appropriate tests and studies and his or her clinical findings should be reported in detail.  Based upon the examination results and review of the Veteran's pertinent medical history, that examiner should provide an opinion as to whether there is a 50 percent or better probability that any current bilateral foot disorder is etiologically related to the Veteran's service, to include whether it was caused or aggravated by his service-connected disabilities.  The physician must explain the rationale for any opinion expressed.  If he or she is unable to express an opinion without resort to speculation, he or she should provide reasons why.  

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and be accorded an opportunity for response.  Then, if otherwise indicated, the matter should be returned to the Board for appellate action.  

By this REMAND, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


	                  _________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



